In an action inter alia to enjoin the defendants from issuing checks or otherwise disposing of the assets of the plaintiff professional corporation, plaintiffs appeal from an order of the Supreme Court, Kings County, entered April 1, 1976, which (1) denied their motion for a temporary injunction, (2) granted defendants’ cross motion to compel arbitration and (3) directed the parties to proceed to arbitration. Order modified by adding a provision thereto directing that, pending completion of the arbitration proceedings herein, all withdrawals from the various bank accounts of Edelman, Berger & Peters, P. C. and/or Edelman, Berger, Peters and Koshel, P. C., shall require the prior written approval of Herman Pogul, Esq., the chosen arbitrator. As so modified, order affirmed, without costs or disbursements. The parties have heretofore agreed to the arbitration of their differences by Herman Pogul, Esq. The resolution of their differences and the orderly disposition of pending legal matters will be facilitated if his *934approval is required for the withdrawal of funds. Martuscello, Acting P. J., Latham, Titone and Hawkins, JJ., concur.